DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 10/10/2018. Claims 1-20 are presented for examination. 

Claim Rejections - 35 U.S.C. 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 recites "a computer-implemented method” that contains no hardware recitation, except as intended use, and "a display” that could be interpreted as being implemented in software. The claim fails to define any structure or hardware. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Appropriate correction is required. Applicant is advised to amend claim 1 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection.	


Claim Rejections - 35 U.S.C. 112
3.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claims 9 and 16 recite the limitation "the tutorial information". Claims 9 and 16 depend respectively on independent claims 1 and 11, which do not recite a "tutorial information". This limitation was introduced in dependent claims 8 and 15, respectively. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
 1j. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claim Rejections - 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 8-9, 11, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ShowMeHow: Translating User Interface Instructions Between Similar Applications”, by Ramesh et al, 2011 (“Ramesh et al”). 
Regarding claims 1, 11 and 20, Ramesh et al teaches a computer-implemented method for software application training (i.e. the ShowMeHow end-user tool enables users to locate commands in one application using the interface language of another application (FIG. 1 and Abstract, pg. 127). Enable users to translate commands in one application to a different application in the same domain. Our end-user tool, “ShowMeHow”, allows users to locate commands in GIMP using the interface language of Photoshop (“Introduction” section, pg. 127)), the method comprising: 
causing a first user interface to be displayed on a display, wherein the first user interface is based on a user interface associated with a first software application (i.e. display the ShowMeHow Graphical User Interface (GUI), which displays the Photoshop GUI, including menus and shortcuts (FIG. 2 and “Scenario: Translating with ShowMeHow” section, pg. 128-129)); 
receiving a user input via the first user interface from a user (i.e. the user Kyle selects the “LAYER-STYLE-DROPSHADOW” command from the Photoshop menu (FIG. 3A and “Scenario: Translating with ShowMeHow” section, pg. 128)); 
determining a first function associated with a second software application that should be provided to the user based on the user input (i.e. ShowMeHow uses direct manipulation actions in one graphical interface as query input to retrieve equivalent actions in a second direct manipulation interface (FIG. 1 and ”Related Work” section, pg. 128). ShowMeHow provides realtime translation correspondence back to the user. The result panel displays how to achieve the equivalent command in GIMP (FIG. 2 and “Presenting Translated Commands“ section, pg. 131)); and 
causing the first user interface and a portion of a second user interface associated with the second application and incorporated into the first user interface to be displayed on the display, wherein the portion of the second user interface provides the first function to the user to enable the user to perform one or more subsequent operations relative to the first function (i.e. the ShowMeHow user interface offers a UI façade that enables users to locate commands with direct manipulation. Translated commands are shown in the left panel (FIG. 2). Result panel shows equivalent GIMP command. The ShowMeHow sidebar indicates that the equivalent GIMP command is FILTERS-LIGHTANDSHADOW-DROPSHADOW menu, under the LIGHT AND SHADOW submenu (FIG. 3B and “Scenario: Translating with ShowMeHow” section, pg. 128). To see results in more detail, the user can toggle the main display between the Photoshop façade and a full-size version of the GIMP screenshot (FIG. 3B and “Presenting Translated Commands“ section, pg. 131). Kyle switches to GIMP and performs this action. With a couple of clicks, Kyle has successfully performed his tasks in GIMP with the help of ShowMeHow (“Scenario: Translating with ShowMeHow” section, pg. 129)).  


Regarding claim 2, Ramesh et al teaches the computer-implemented method of claim 1. Ramesh et al further teaches wherein, at the time the user input is received via the first user interface, the first function is not available to the user via the first user interface (i.e. the user Kyle selects the “LAYER-STYLE-DROPSHADOW” command from the Photoshop menu. Result panel shows equivalent GIMP command. The ShowMeHow sidebar indicates that the equivalent GIMP command is FILTERS-LIGHTANDSHADOW-DROPSHADOW menu, under the LIGHT AND SHADOW submenu (FIG. 3AB and “Scenario: Translating with ShowMeHow” section, pg. 128). Examiner note: the equivalent GIMP command appears after the user selects a Photoshop command).  


Regarding claims 8 and 15, Ramesh et al teaches the computer-implemented method of claim 1. Ramesh et al further teaches prior to causing the first user interface and the portion of the second user interface to be displayed, causing tutorial information associated with the first function to be displayed (i.e. make tutorials more useful by enabling users to repurpose tutorials between similar applications (Abstract). Tutorials describe a sequence of steps users must perform to reach a desired goal (Introduction). The result panel displays how to achieve the equivalent command in GIMP. It provides menu traversal instructions, a keyboard shortcut, a description of the current state, and a thumbnail of a GIMP screenshot corresponding to the current façade state. To see results in more detail, the thumbnail can be clicked to toggle the main display between the Photoshop façade and a full-size version of the GIMP screenshot (FIG. 2, 3B and “Presenting Translated Commands“ section, pg. 131)).


Regarding claims 9 and 16, Ramesh et al teaches the computer-implemented method of claim 1. Ramesh et al further teaches wherein causing the tutorial information associated with the first function to be displayed comprises causing the tutorial information to be displayed via the first user interface (i.e. the result panel displays how to achieve the equivalent command in GIMP. It provides menu traversal instructions, a keyboard shortcut, a description of the current state, and a thumbnail of a GIMP screenshot corresponding to the current façade state. To see results in more detail, the thumbnail can be clicked to toggle the main display between the Photoshop façade and a full-size version of the GIMP screenshot (FIG. 2, 3B and “Presenting Translated Commands“ section, pg. 131)).  

Claim Rejections - 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al in view of Moore et al (U.S. Patent Application 20040041829). 
Regarding claim 3, Ramesh et al teaches the computer-implemented method of claim 1, but Ramesh et al doesn’t expressly teach prior to determining the first function associated with the second software application that should be provided to the user, determining that the user is eligible to learn at least one new function associated with the second software application.
Moore et al teaches prior to determining the first function associated with the second software application that should be provided to the user, determining that the user is eligible to learn at least one new function associated with the second software application (i.e. the total number of items in the training queue can be predefined, e.g. 20, or it can be calculated as a function of user ability. The items that the user has passed in the last session are deselected and cannot be added again, while the items the user has missed, i.e. failed, are automatically re-added. The total number of items that can be added to the training queue is calculated as 20 minus the number of items missed.  (FIG. 4 steps 174-184 and par. 21-23). Examiner note: the number of new tasks that can be added to the training queue is limited by various factors. For example, if the user has missed all 20 items in previous sessions, no new items can be added to the training queue).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to determine that the user is eligible to learn at least one new function associated with the second software application, because doing so would ensure an adequate number of training items without overburdening the user, and would ensure more training for users with lower ability levels and less training for users with higher ability levels (par. 23).


Regarding claims 4, 12 and 19, Ramesh et al teaches the computer-implemented method of claim 1, but Ramesh et al doesn’t expressly teach prior to receiving the user input, adding the first function to a list of functions associated with the second software application that are eligible to be introduced to the user via the first user interface.
Moore et al teaches prior to receiving the user input, adding the first function to a list of functions associated with the software application that are eligible to be introduced to the user via the user interface (i.e. the items that the user has passed in the last session are deselected and cannot be added again, while the items the user has missed, i.e. failed, are automatically re-added. The selectable task items remaining in the list are sorted by difficulty level, and the remaining number is added to the training queue (FIG. 4 steps 180-184 and par. 22-23). Compute the user ability 116 based on the difficulty levels of items previously performed correctly by the user. Select as training task items 114 those items in the category that the user recently failed to perform correctly, and also several unfamiliar task items in the category that the user did not recently encounter. Select a number of items having levels of difficulty that fall within a difficulty range, determined by the user ability. Selected training task items are communicated to user output 106 (FIG. 4 steps 194-196, 204-206 and par. 19, 24). Examiner note: the tasks that are eligible to be added to the training queue are tasks that the user has neither passed nor failed in the past, and that are not either too easy or too difficult to learn, based on the user’s ability).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to add the first function to a list of functions associated with the second software application that are eligible to be introduced to the user, because doing so would ensure that training items are neither too easy nor too difficult for a person (Abstract) and would ensure more training for users with lower ability levels and less training for users with higher ability levels (par. 23).


Regarding claim 5, Ramesh et al and Moore et al teach the computer-implemented method of claim 4, but Ramesh et al doesn’t expressly teach wherein the list of functions is based on one or more functions associated with the second software application that25PATENT Attorney Reference No: AUTO1430UShave been previously introduced to the user via the first interface.
Moore et al teaches wherein the list of functions is based on one or more functions associated with the software application that25PATENT Attorney Reference No: AUTO1430UShave been previously introduced to the user via the interface (i.e. the items that the user has passed in the last session are deselected and cannot be added again, while the items the user has missed, i.e. failed, are automatically re-added. The selectable task items remaining in the list are sorted by difficulty level, and the remaining number is added to the training queue (FIG. 4 steps 180-184 and par. 22-23)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to base the list of functions on one or more functions associated with the second software application that25PATENT Attorney Reference No: AUTO1430UShave been previously introduced to the user, because doing so would ensure that training items are neither too easy nor too difficult for a person (Abstract) and would ensure more training for users with lower ability levels and less training for users with higher ability levels (par. 23).


Regarding claims 10 and 17, Ramesh et al teaches the computer-implemented method of claim 1, but Ramesh et al doesn’t expressly teach wherein determining the first function associated with the second software application that should be provided to the user comprises: calculating a first benefit value for the first function; calculating a second benefit value for a second function associated with the second software application; determining that the first benefit value exceeds the second benefit value; and in response, selecting the first function to provide to the user.
Moore et al teaches wherein determining the first function associated with the second software application that should be provided to the user comprises: calculating a first benefit value for the first function; calculating a second benefit value for a second function associated with the second software application; determining that the first benefit value exceeds the second benefit value; and in response, selecting the first function to provide to the user (i.e. calculate difficulty level for each task item. Task items 110 are ranked according to difficulty level. Select unfamiliar task items as training task items 114 based on a user ability 116. Determine the user ability 116 as a function of previous user performance relating to task items 110 (FIG. 1 and par. 15). Sort training items by difficulty. Select an item whose difficulty is not too high or too low, and is less or greater than the user ability but in a range of abilities including the user’s calculated ability (FIG. 4 steps 180, 194, 196, 204, 206 and par. 21-24). Examiner note: the benefit of a task item is allowing the user to learn a new function that is neither too easy nor too difficult, based on the ability of the user. The task items that have a degree of difficulty in the range are selected. If the first task item has a degree of difficulty in the range, it has a bigger benefit because it is more useful to the user, and it is selected. If the second task item has a degree of difficulty outside of the range, i.e. too easy or too difficult to learn, it has a smaller benefit because it is less useful to the user, and it is not selected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to determine that the first benefit value exceeds the second benefit value, and in response, select the first function to provide to the user, because doing so would ensure that training items are neither too easy nor too difficult for a person (Abstract) and would ensure more training for users with lower ability levels and less training for users with higher ability levels (par. 23).


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al in view of Judd et al (U.S. Patent 5,602,982). 
Regarding claims 6 and 13, Ramesh et al teaches the computer-implemented method of claim 1, but Ramesh et al doesn’t expressly teach receiving a second user input via the portion of the second user interface from the user; and in response, displaying the first user interface without the portion of the second user interface incorporated into the first user interface. 
	Judd et al teaches receiving a second user input via the portion of the second user interface from the user; and in response, displaying the first user interface without the portion of the second user interface incorporated into the first user interface (i.e. the GUI includes a “Done” button. The Done button is pressed by the user when the task being tested is finished (FIG. 2 and col. 4 lines 52-55, col. 4 line 68-col. 5 line 2). When the user has checked the Done button, the spreadsheet GUI disappears (FIG. 3 and col. 5 lines 6-11)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Judd et al to hide the portion of the second user interface after a second user input via the portion of the second user interface, because doing so would provide a much improved way for training a user to use a software application by testing the user's skills in the software application (col. 3 lines 6-18).


Regarding claims 7 and 14, Ramesh et al teaches the computer-implemented method of claim 1. Ramesh et al further teaches receiving a second user input via the second user interface from the user; and in response, causing the first function to be performed (i.e. Kyle switches to GIMP and performs this action. With a couple of clicks, Kyle has successfully performed his tasks in GIMP with the help of ShowMeHow (FIG. 3B and pg. 129)).  
Ramesh et al doesn’t expressly teach receiving a second user input via the portion of the second user interface.
	Judd et al teaches receiving a second user input via the portion of the second user interface from the user; and in response, causing the first function to be performed (i.e. the training and testing system runs concurrently and interactively with the target software application program. The testing and training program sets up a test scenario inside the software application program and asks the user to perform a series of application functions while monitoring the user's responses (FIG. 6 and Abstract). The GUI of the testing and training program includes the GUI of the program to be tested, in this case a spreadsheet program. The user performs actual operations in the spreadsheet program (FIG. 2 and col. 4 lines 31-51). After performing a task, the user gets feedback from the program about the task execution (FIG. 3 and col. 5 lines 6-12)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Judd et al to receive a second user input via the portion of the second user interface and in response perform the first function, because doing so would provide a much improved way for training a user to use a software application by testing the user's skills in the software application (col. 3 lines 6-18).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al in view of Moore et al, and further in view of Judd et al. 
Regarding claim 18, Ramesh et al and Moore et al teach the non-transitory computer readable medium of claim 17. Ramesh et al further teaches wherein the first benefit value quantifies an improvement in a user experience associated with completing a task via the first user interface using the first function compared to completing the task via the second user interface without the first function, and the second benefit value quantifies an improvement in a user experience associated with completing the task via the first user interface using the second function compared to completing the task via the second user interface without the second function (i.e. users identified GIMP commands more quickly when using ShowMeHow. Without ShowMeHow, users took μ = 52 seconds to successfully identify a command in GIMP. With ShowMeHow's Photoshop UI façade, users were twice as fast, taking μ= 26 seconds to find a task. ShowMeHow also led to fewer false attempts (μ = 1.4 vs 8.1) and fewer failed tasks (μ = 0.3 vs 3.2 per participant) (FIG. 8, 10 and “Performance Results” section, pg. 131-132). Examiner note: the improvement is the decrease in execution time and in the number of false attempts and failed tasks when the user executes a task using a ShowMeHow/Photoshop command, compared to executing the task without using the ShowMeHow/Photoshop command).
	Ramesh et al and Moore et al don’t expressly teach compared to completing the task via the first user interface without the first function, and compared to completing the task via the first user interface without the second function.  
	Judd et al teaches a user experience associated with completing a task via the first user interface using the first function compared to completing the task via the first user interface without the first function, and a user experience associated with completing the task via the first user interface using the second function compared to completing the task via the first user interface without the second function (i.e. when the user has performed the assigned task, immediate feedback is displayed. A message is displayed that the user's performance was correct and that the user took 8 seconds to perform the task. The display also indicates that the target-time for that task was 10 seconds (FIG. 3A and col. 5 lines 6-12). Examiner note: the execution time of every task is measured, and can be compared among tasks and against the target time of the task).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Judd et al to quantify an improvement in a user experience associated with completing a task with or without a specific function, because doing so would provide a much improved way for training a user to use a software application by testing the user's skills in the software application (col. 3 lines 6-18).


Conclusion

6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 28, 2022